Citation Nr: 1043128	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  06-34 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a disorder manifested by a 
heart murmur.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1966 to September 1969.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of December 2005 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Veteran's claims file is in the jurisdiction of Atlanta, 
Georgia RO.  A videoconference hearing was held before the 
undersigned Veterans Law Judge at this RO in April 2009.  A 
transcript of that hearing has been associated with the claims 
file.

In May 2009, the Board remanded this matter for further 
development.  The Board is satisfied that there has been 
substantial compliance with the remand directives and the Board 
may proceed with review.  See Stegall v. West, 11 Vet. App. 268 
(1998).

The Board notes the issue of entitlement to service connection 
for residuals of prostate cancer associated with herbicide 
exposure was also remanded in May 2009 for further development.  
However, a June 2010 rating decision by the Appeal Management 
Center in Washington, D.C., granted the issue with an evaluation 
of 100 percent effective April 11, 2005, and an evaluation of 20 
percent effective January 1, 2006.  Therefore, this issue is no 
longer on appeal.


FINDING OF FACT

The Veteran does not have a heart disorder manifested by a heart 
murmur and palpitations.





CONCLUSION OF LAW

A heart disability which includes symptoms of heart murmur and 
palpitation was not incurred in or aggravated by service and 
cardiovascular renal disease may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.

In June 2005, the agency of original jurisdiction (AOJ) provided 
the notice required by 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R.§ 3.159(b) (2010).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate the 
claims for service connection; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  

Furthermore, in March 2006 the Veteran was provided with a notice 
of effective date and disability rating regulation pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Even 
though the claim was not thereafter readjudicated, the Board 
concludes herein that the preponderance of the evidence is 
against the Veteran's claim for service connection, and as such 
any questions as to the appropriate disability evaluation and 
effective date to be assigned are rendered moot.  Id. 

The VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits, such as providing 
VA medical examination, obtaining medical records and medical 
opinions.  Consequently, the duty to notify and assist has been 
met.

Service Connection

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  In order to establish service connection 
for a claimed disability, there must be: (1) medical evidence of 
a current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current disability. 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Therefore, in 
order for a veteran to qualify for entitlement to compensation 
under those statutes, the veteran must prove the existence of a 
disability, and one that has resulted from a disease or injury 
that occurred in the line of duty.  Sanchez- Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

For certain chronic disorders, including cardiovascular 
disorders, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  See 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 
3.309(a) (2010).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Veteran contends that he has a heart disorder that developed 
while he was in service.  He testified at the April 2009 hearing 
that he was diagnosed with tachycardia and murmurs and received 
medical treatment during active duty.  He stated that he sought 
treatment from a private doctor in 1981 for the same condition he 
had during service.  Furthermore, the Veteran that that he was 
"told by the doctors in the Navy, at that time, was that there's 
actually nothing that they [could] do for it.  It was just a 
condition that developed while [he] was in service. And the only 
treatment that could render it normal, during episodes, is 
through drug treatment.  And they felt as though, if [he] did 
need it, to seek help when [out of service].  And during the 
course of the years, from the time of discharge, [his] first 
complaint of it with a [private] doctor, [he] had on-and-off 
episodes, but nothing that was debilitating to [him]."  See Board 
hearing transcript, dated April 2009.

According to the service treatment records, the Veteran 
complained of heart palpitations in February 1969.  See In-
service treatment record, dated February 1969.  A March 1969 
service treatment record indicates that he had a "history of 
palpitations" but denied chest pains.  In addition, the examiner 
noted that the Veteran was "still complaining of increased 
awareness of heart palpitations when off the Librium."  See In-
service treatment record, dated March 1969.

The Veteran's April 1969 examination found "the heart and lungs 
[were] normal." Moreover, "there [was] no evidence of selective 
chamber enlargement, shunt vessels, or cardiomegaly. There was no 
calcium seen in profile with the heart" and the Veteran was 
placed back on Librium.  See In-service treatment record, dated 
April 1969.  The Veteran separation examination does not indicate 
any abnormal heart conditions.  See Separation examination, dated 
September 1969.

Post service medical treatment records indicate that the Veteran 
sought treatment for his heart palpitations in April 1981.  In 
June 2003, the Veteran underwent an echocardiogram for his heart 
murmur during a private cardio examination. The private examiner 
found there was "no significant valvular abnormality [was] 
appreciated on current study.  Overall good left ventricular 
systolic contractility with an estimated ejection fraction of 
60%."  An addendum was submitted that "on an isolated view of the 
distal septum appears to be mildly hypokinetic which may 
represent ischemia but since this is an inconsistent finding it 
should be correlated clinically."  See Dr. J. M. Jancko report, 
dated June 2003.

In August 2005, the Veteran was treated at the Physicians 
Immediate Med with complaints of "irregular heartbeat... more 
bothersome last few [weeks]."  See Physicians Immediate Med 
record, dated August 2005.  Shortly thereafter, the Veteran was 
treated at the Cardiology of Georgia where it was found that the 
Veteran's pulse rate and the electrocardio-graphic wave 
representing ventricular depolarization were within normal 
limits.  In addition, the private examiner found that "much of 
the ectopy was asymptomatic."  See Cardiology of Georgia record, 
dated August 2005.

In January 2006, Dr. Cooley of Physicians Immediate Med verified 
that the Veteran was treated for palpitations and ectopy.  Dr. 
Cooley further stated that "[t]hough one cannot say precisely how 
long this condition existed prior to the date of diagnosis, it is 
well known that this type of disability can be present for years 
prior to becoming symptomatic.  It is my opinion that this 
condition could have as likely as not been caused or aggravated 
by the [V]eteran's active duty service time."  See Dr. Cooley's 
letter, dated January 2006.

In July 2009, the Veteran underwent a VA heart examination.  The 
Veteran reported the sensation of palpitation is instantaneous in 
the left chest.  He stated the symptoms only occurs when he is at 
rest and does not notice it with exertion.  The Veteran stated 
there is no chest pain, pressure or other uncomfortable feeling.  
A physical examination resulted in no abnormal findings and no 
arrhythmias were documented.  In addition, the examiner 
determined the Veteran had normal coronary arteries.  See VA 
examination, dated July 2009.

Upon examination and review of the evidence of record, the VA 
examiner stated it was "difficult and speculative to say that 
the murmur observed on current examination is the same etiology 
murmur [the Veteran] had during his military service."  The VA 
examiner explained that "with some degree of speculation 
considering the time interval from the discover of the murmur in 
1969 to present time it can be said that the murmur observed on 
[the Veteran's] military examination was mostly likely functional 
and benign murmur, since no cardiac pathology were discovered 
forty years after observing the presence of this murmur in [the 
Veteran]."  Id.

As for the Veteran cardiac arrhythmias and palpitations, the 
examiner noted it appears the Veteran experienced benign heart 
palpitations since early 1969.  The examiner stated an opinion as 
to whether arrhythmias were aggravated or worsened due to 
stresses of military service could not be resolved "without 
resort to mere speculation, although it need to be mentioned that 
those episodes of arrhythmias from which [the Veteran] suffers 
for [the] last forty years could be associated with the episodes 
of emotional stress."  Id.

The Board has also considered the various statements made by the 
Veteran.  He has reported palpitations and a history of an 
irregular heartbeat.  The Board notes that the Veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  

In this case, the Board finds there is no reliable evidence of 
any current heart disorder that is due to a disease or injury.  
Although the Veteran has asserted palpitations, the Board notes 
that a symptom, alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disease or injury.  Without a pathology to which the 
appellant's symptoms can be attributed, there is no basis to 
grant service connection.  See Sanchez-Benitez, supra.  The Board 
further notes that, although the Veteran is competent to report 
palpitations, a diagnosis of a heart disorder is far too complex 
a medical question to lend itself to the opinion of a layperson.  
See Jandreau, supra (explaining in footnote 4 that a Veteran is 
competent to provide a diagnosis of a simple condition such as a 
broken leg, but not competent to provide evidence as to more 
complex medical questions).

In reaching this determination, the Board is fully aware of the 
in-service and post service complaints.  This constitutes 
positive evidence.  The Board has also considered the complaints 
in the context of chronicity and continuity.  We also note that 
one examiner reported that some symptoms could have been 
aggravated by his military service.  However, the Veteran has not 
been conclusively diagnosed with a disability manifested by his 
current symptoms.

The Board has no reason to doubt the Veteran's reports of heart 
murmurs and palpitations; however, the more probative evidence of 
record does not show his symptoms are due to an underlying 
disease or injury as a result of any active service.  Without 
competent evidence of current disability related to a disease or 
injury, service connection cannot be granted.  The Court has 
clearly established that in the absence of current disability due 
to disease or injury there can be no valid claim.  The allegation 
of continuity fades into insignificance in the absence of 
disability due to a disease or injury.  The preponderance of the 
evidence is against the claim for service connection.  Because 
there is no approximate balance of positive and negative 
evidence, the rule affording the Veteran the benefit of the doubt 
does not apply. 38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. § 3.102 
(2010).

Therefore, the preponderance of the evidence is against service 
connection for a disorder manifested by a heart murmur.  As there 
is not an approximate balance of positive and negative evidence 
regarding the merits of the Veteran's claim that would give rise 
to a reasonable doubt in favor of the Veteran, the benefit o the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a disorder manifested by a 
heart murmur is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


